MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                               FILED
this Memorandum Decision shall not be                           Sep 15 2016, 8:51 am
regarded as precedent or cited before any                            CLERK
court except for the purpose of establishing                     Indiana Supreme Court
                                                                    Court of Appeals
the defense of res judicata, collateral                               and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
T. Andrew Perkins                                        Gregory F. Zoeller
Peterson Waggoner & Perkins, LLP                         Attorney General of Indiana
Rochester, Indiana                                       Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Trevor Williams,                                         September 15, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         25A03-1604-CR-905
        v.                                               Appeal from the Fulton Superior
                                                         Court
State of Indiana,                                        The Honorable Wayne E. Steele,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause Nos.
                                                         25D01-0810-FB-480
                                                         25D01-0810-FC-485
                                                         25D01-0903-FB-95



Bailey, Judge.


Court of Appeals of Indiana | Memorandum Decision 25A03-1604-CR-905 | September 15, 2016   Page 1 of 8
                                               Case Summary
[1]   Trevor Williams (“Williams”) brings a belated appeal to challenge his sentence

      imposed following his pleas of guilty to Conspiracy to Commit Arson, as a

      Class B felony,1 Burglary, as a Class B felony,2 and Escape, as a Class C felony.3

      He presents the sole issue of whether his aggregate sentence is inappropriate.

      We affirm.



                                Facts and Procedural History
[2]   On September 19, 2008, Williams and his friends discussed setting fire to a hay-

      filled barn in Fulton County. Williams then started a fire, and the barn and its

      contents were destroyed.


[3]   On September 28, 2008, Williams broke into a Fulton County residence with

      the intent to steal property. He was observed leaving the residence carrying a

      shotgun wrapped in a hooded sweatshirt.


[4]   After he had been taken into police custody, Williams agreed to act as a police

      informant. On October 6, 2008, Williams was given $160.00, fitted with a




      1
          Ind. Code §§ 35-43-1-1, 35-41-5-2.
      2
          I.C. § 35-43-2-1.
      3
          I.C. § 35-44-3-5. This statutory provision has been repealed and recodified.


      Court of Appeals of Indiana | Memorandum Decision 25A03-1604-CR-905 | September 15, 2016   Page 2 of 8
      recording device, and transported to a Fulton County residence for the purpose

      of conducting a controlled drug buy. However, Williams abandoned the

      recording device and escaped out the back door.


[5]   On June 11, 2009, Williams pled guilty to Conspiracy to Commit Arson,

      Burglary, and Escape. Pursuant to the terms of his plea agreement with the

      State, the executed portion of the sentence for each Class B felony was to be

      capped at ten years. Sentencing on the Class C felony was left to the discretion

      of the trial court.


[6]   On July 9, 2009, the trial court conducted a sentencing hearing at which

      Williams testified. The trial court found Williams’s juvenile history and

      pending criminal charges in another county to be aggravating. His age –

      eighteen – and his injuries from a recent automobile accident were found to be

      mitigating circumstances. The trial court imposed twenty-year sentences, with

      ten years suspended, for each of the Class B felony convictions. Williams

      received a two-year sentence for his Class C felony conviction. All sentences

      were to be served consecutively, providing for an aggregate sentence of forty-

      two years, with twenty years suspended.


[7]   On March 28, 2016, the trial court granted Williams’s request to pursue a

      belated appeal.



                                 Discussion and Decision


      Court of Appeals of Indiana | Memorandum Decision 25A03-1604-CR-905 | September 15, 2016   Page 3 of 8
                                   Appropriateness of Sentence
[8]   Indiana Code Section 35-50-2-5 provides that a person convicted of a Class B

      felony faces a sentencing range of six to twenty years, with the advisory

      sentence being ten years. Indiana Code Section 35-50-2-6 provides that a

      person convicted of a Class C felony faces a sentencing range of two to eight

      years, with four years as the advisory sentence. Williams received a maximum

      term of years for his Class B felony convictions, but did not receive a maximum

      sentence because ten years of each sentence were suspended. 4 He received a

      minimum sentence for his Class C felony conviction.


[9]   Under Indiana Appellate Rule 7(B), this “Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” In performing our review, we assess “the

      culpability of the defendant, the severity of the crime, the damage done to

      others, and myriad other factors that come to light in a given case.” Cardwell v.

      State, 895 N.E.2d 1219, 1224 (Ind. 2008). The principal role of such review is

      to attempt to leaven the outliers. Id. at 1225. A defendant ‘“must persuade the

      appellate court that his or her sentence has met th[e] inappropriateness standard




      4
       A maximum sentence is a fully executed sentence of maximum length. Bratcher v. State, 999 N.E.2d 864,
      871 (Ind. Ct. App. 2013).

      Court of Appeals of Indiana | Memorandum Decision 25A03-1604-CR-905 | September 15, 2016      Page 4 of 8
       of review.”’ Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007) (quoting

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006)).


[10]   As for the nature of the conspiracy offense, Williams and friends planned to

       burn down a barn. Williams then set fire to the hay-filled barn, causing a total

       loss of $334,122.00. He broke into the residence of someone he knew, and took

       a shotgun from inside the residence. He agreed to assist police officers in a

       controlled drug buy, but escaped out a back door while the officers were

       waiting, potentially endangering the surveilling officers.


[11]   As to the character of the offender, Williams was adjudicated delinquent for

       possessing marijuana and stolen property. He was placed on probation, but

       probation was unsuccessfully terminated due to Williams’s lack of compliance

       with substance abuse treatment and anger management counseling. Shortly

       after reaching the age of eighteen, Williams committed the instant crimes and

       was charged in Warsaw County with the offenses of Possession of Marijuana

       and Conversion. Williams admitted that, at his guilty plea hearing, he gave

       perjured testimony when he claimed that he acted alone in committing the

       burglary. His motive was to protect friends.


[12]   Having reviewed the matter, we conclude that the trial court did not impose an

       inappropriate sentence under Appellate Rule 7(B), and the sentence does not

       warrant appellate revision. Accordingly, we decline to disturb the sentence

       imposed by the trial court.




       Court of Appeals of Indiana | Memorandum Decision 25A03-1604-CR-905 | September 15, 2016   Page 5 of 8
                                               Conclusion
[13]   The aggregate sentence imposed for Conspiracy to Commit Arson, Burglary,

       and Escape is not inappropriate.


[14]   Affirmed.


[15]   Barnes, J., concurs.
       Riley, J., dissents with separate opinion.




       Court of Appeals of Indiana | Memorandum Decision 25A03-1604-CR-905 | September 15, 2016   Page 6 of 8
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Trevor Williams,                                         Court of Appeals Case No.
                                                                25A03-1604-CR-905
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff.




       Riley, Judge dissenting


[16]   I respectfully dissent from the majority’s decision to affirm Williams’s aggregate

       sentence of forty-two years, with twenty years suspended. The record indicates

       that the offenses occurred shortly after Williams’s eighteenth birthday. When

       he was seventeen years old, Williams was involved in an automobile accident,

       and sustained “serious brain injury” in addition to several broken bones.

       (Appellant’s App. Vol.5, p.18). Williams testified that after the accident he

       attended classes to “learn how to read and write and walk and run the way a


       Court of Appeals of Indiana | Memorandum Decision 25A03-1604-CR-905 | September 15, 2016   Page 7 of 8
       normal person should.” (Transcript p. 42). He still suffers memory loss and is

       in continuous pain. At the sentencing hearing, Williams expressed remorse and

       admitted that he is “simply young, dumb, and easily influenced by [his]

       friends.” (Tr. p. 43).


[17]   Based on Williams’s young age, negative peer pressure, and the resulting

       injuries from the car accident, I would conclude that the trial court’s sentence is

       inappropriate pursuant to Indiana Appellate Rule 7(B) and would instruct the

       trial court to run the sentences concurrently.




       Court of Appeals of Indiana | Memorandum Decision 25A03-1604-CR-905 | September 15, 2016   Page 8 of 8